TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 5, 2020



                                     NO. 03-19-00915-CV


                             Mohammad Q Mahmood, Appellant

                                                v.

        Inamur Rahman, Sabiha Rahman, John Ward, and Susan Ward, Appellees




  APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.